Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 7 April 2022  Claims 1-9 are pending in the application.   Claims 1,3, 4 and 8 have been amended.  Claims 9 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U. S. Patent Application Publication No. 2006/0168956) in view of  Hamasaki et al.  (U. S. Patent No. 6287090).
As to claim 1, Sakai et al. discloses an electric hydraulic actuator (FIG.’s 1-4, Abstract, two embodiments shown with corresponding components) comprising: 
an electric motor 121 (para. 0028) configured to be rotated by a power supply (inherently); 
a gear pump 122 (para. 0032) configured to be driven by rotation of the electric motor 122; 
and an actuator 11 (para. 0027, “hydraulic cylinder 11 that is one kind of actuator”) configured to be extended/contracted by pressure of working fluid supplied by the gear pump 122, Id., 
wherein the electric motor 122 has a motor housing (refer to an Annotated copy of Sakai FIG. 1, attached below, as shown and indicated) and a rotating shaft 121a supported by the motor housing (housing components interpreted broadly in this instance because both parts of the housings are configured to support the internal components including the rotating shaft 121 under the broadest reasonable interpretation of the terms) so as to be freely rotatable, 
the gear pump includes: a drive gear 122a (para. 0032) into which the rotating shaft 121a of the electric motor 122 is inserted (FIG. 2a), the drive gear 122a being configured so as to be rotated together with rotation of the rotating shaft 121a; a driven gear 121b meshed with the drive gear 121a; 
and a pump housing 125 (para. 0028) configured to accommodate the drive gear 121a and the driven gear 121b, and the motor housing of the electric motor 122 is attached to the pump housing 125 (clearly shown);
and the motor housing (Annotated Sakai FIG. 1, as shown, formed in part by cover 121c and the support potion indicated on the annotated drawing FIG., refer to para. 0030) of the electric motor 121 and the pump housing 125 are two separate housings (shown) and the motor housing 121c is attached to the pump housing 125 (para. 0030, by attachment portion 125b showing separate components).
 Sakai is silent as to the motor housing of the electric motor being attached to the pump housing such that a gap is formed between the motor housing and the pump housing in a radial direction of the rotating shaft.  In this regard, Hamasaki teaches a gear pump having a housing sealing arrangement arranged with a gap (FIG. 1 & 3, col. 5, lls. 52-60, “sealed with an O-ring 81 intervened in the annular gap between the notched portion 51e and groove 26a”) formed between housing components 5, 2 in a radial direction. The gap contains an o-ring.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a gap formed between the motor and pump housings of Sakai in order to provide a sealed connection between the housing component that prevents fluid leaks, as suggested by Hamasaki, (Id., refer to the Composite Image of Sakai FIG.1 and Hamasaki FIG. 3 attached below, showing one possible modified configuration).

    PNG
    media_image1.png
    783
    630
    media_image1.png
    Greyscale

Annotated Sakai FIG. 1 


    PNG
    media_image2.png
    526
    641
    media_image2.png
    Greyscale


Composite of Sakai and Hamasaki FIG.’s showing Modified Configuration 

As to claim 2, once modified, Hamasaki further teaches an O-ring 81 provided in the gap between the motor housing and the pump housing (as shown), the O-ring being configured to elastically support the motor housing in the radial direction (intended use/result, inherent upon modification of Sakai with Hamasaki housing sealing and connection arrangement).
As to claim 9, Sakai, as modified, further discloses the motor housing 121c and the pump housing 125 are configured to rotatably and respectively support the rotating shaft 121a of the electric motor 121, the pump housing 125 supporting the rotating shaft 121a of the electric motor 121 via a bearing 121d (para. 0029, as shown).

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U. S. Patent Application Publication No. 2006/0168956) in view of  Hamasaki et al.  (U. S. Patent No. 6287090) as applied to claim 1, further in view of Iwasaki (U. S. Patent Application Publication No. 2005/0196301).
As to claim 3, Sakai is discussed above and further discloses the pump housing has: a main housing that includes an accommodating concave portion, the accommodating concave portion being configured to accommodate the drive gear and the driven gear (Annotated Sakai FIG. 1, as shown and indicated).  However, Sakai is silent as to the cover configured to seal the accommodating concave portion such that the drive gear and the driven gear are brought into sliding contact with the cover. This relationship may be evident depending upon how one views FIG.1 of Sakai.  In this regard, Iwasaki teaches a gear pump with drive and driven gears 26, 27 arranged in a housing 21 with a cover 32 functioning as a seal plate for the accommodating chambers (FIG. 6,para.’s 0038-0039).  By virtue of this configuration, sliding contact between the gears and the cover would exist.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to arrange the cover of Sakai so that the drive and driven gears are brought into sliding contact in the manner claimed using the cover of Iwasaki so that the cover seals the accommodating chamber, Id.
As to claim 4, Sakai further discloses the rotating shaft 121a is supported by the main housing 25 and is not supported by the cover (as shown, because the shaft of Sakai does not extend into a bearing surface on the cover).  Note that Iwasaki further teaches the shaft not supported by the cover.
As to claim 6, Sakai is discussed above and further discloses the gear pump further has a driven shaft inserted into the driven gear 121b (Annotated Sakai FIG. 1, as shown and indicated), the driven shaft being supported by the main housing (as shown) on one end.  However, Sakai is silent as to the driven shaft being supported at the other end by the cover.  In this regard, Iwasaki teaches a gear pump with a driven shaft 30 inserted into the driven gear 27 that is supported at both ends, one end supported by cover 32 (FIG. 6, para. 0037, as shown, shaft 30 is contained in a bearing arranged in the cover interpreted as being supported under broadest reasonable interpretation since it would be at least constrained radially by the bearing surfaces).   With this in mind, it would have been obvious to having ordinary skill in the art before the effective filing date of the instant application to support the driven gear of Sakai with a shaft inserted into both the main housing and cover in order to provide radial support for the driven gear as suggested by Iwasaki, Id.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U. S. Patent Application Publication No. 2006/0168956) in view of  Hamasaki et al.  (U. S. Patent No. 6287090) as applied to claim 1, further in view of Ohnishi et al. (U. S. Patent Application Publication No. 2006/0120908)
As to claim 7, Sakai is discussed above but is silent as to a linkage member configured to transmit rotation of the rotating shaft to the drive gear by linking the rotating shaft and the drive gear such that relative rotation is not allowed, wherein the rotating shaft of the electric motor is formed to have a uniform circular cross-sectional shape.  In this regard, Onishi teaches a pump with a rotating shaft 4 having a uniform circular cross-sectional shape with a linkage member 10 (FIG.’s 1 & 8, para. 0038, “pin groove 5d of receiving a pin 10 penetrating the drive shaft 6 is formed on a spacer-facing surface of second inner rotor 5a”) configured in the manner claimed for locating an inner rotor 5a, which is equivalent to the recited drive gear (para. 0037, “inner rotor 5a functioning as a drive rotor”).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a linkage member configured as claimed in Sakai in order to so as fixedly secure and locate drive shaft with respect to the gear, allowing easier assembly, as suggested by Ohnishi (para. 0071, inter alia).
As to claim 8, once modified, Ohnishi further teaches the rotating shaft 6 is formed with a pin through hole 5c penetrating therethrough in the radial direction (FIG. 8, para. 0038, as shown), two axial grooves 5d are formed in an inner circumferential surface of the drive gear 5a  so as to extend in an axial direction, and the linkage member is a linkage pin 10 (Id., “pin 10”), the linkage pin being configured so as to be inserted into the pin through hole, and the linkage pin 10 being configured such that both end portions are received in the axial grooves 5d (as shown).

Allowable Subject Matter
Claim 5 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record either alone or in combination does not teach or fairly suggest the electric hydraulic actuator as claimed, specifically with the main housing being formed with a first pressure chamber and a second pressure chamber configured and disposed as claimed, with pump chambers formed between the drive gear and the accommodating concave portion and between the driven gear and the accommodating concave portion, and the cover formed with a suction groove configured such that the working fluid in the first pressure chamber or the second pressure chamber is guided to the pump chambers from side surfaces of the drive gear and the driven gear.
This configuration is best depicted in Applicant’s drawing FIG.’s 3 & 5.
In the Examiner’s opinion, there is no nexus or teachings in the prior art that anticipates nor renders obvious the aforesaid combination of features arranged in the manner claimed. 

Response to Arguments
Applicant's remarks regarding the 35 U.S.C. 103 rejections over the applied art references have been fully considered but they are not persuasive. 
Applicant specifically argues that Sakai’s disclosure at para. 0031 describes an integrally formed housing, not two separate housings.  And that in Sakai, “the housing 125 in which the bearing 121d is incorporated is function as the motor housing and the pump housing.”   The Examiner respectfully disagrees.  Sakai discloses at least two separate embodiments of its hydraulic actuator, with FIG. 1 showing an embodiment with two attached housing components, 125 and 121c, forming pump and motor housings, respectively.  This arrangement is clearly depicted in FIG. 1 in contrast to the   integral housing arrangement shown in the FIG. 3 embodiment.  The current grounds of rejection relies upon the FIG. 1 embodiment.   With regard to the specific passage of para. 0031 cited, this is misleading and taken out of context because it fails to mention motor cover body 121c which, as set forth in the annotated FIG. included with the statement of the rejection, forms at least part of the recited motor housing.  The housing components work with an intermediate portion therebetween to support shaft 121a.  To these points, even assuming arguendo that Sakai’s pump and motor housing components are integral, a view explicitly contraindicated by the FIG. 1 embodiment disclosure, the basis for the rejection is the combination of the teachings of Sakai and Hamasaki.  Both of these references illustrate using separate housing components to achieve a desired end result, i. e., a hydraulic actuator protected from exterior elements with sealed component connections that prevent fluid leakage.  This is a conventional housing arrangement not found to be inventive as currently recited in the claims. This argument must fail.    
Applicant argues the combination of Sakai and Hamasaki, asserting that there is no suggestion or motivation to make the Examiner’s proposed modification because Sakai is made in order to reduce the number of parts and the proposed modification would increase the number of parts.  The Examiner again disagrees. Applicant is expressly disregarding the explicit disclosure of the FIG. 1 embodiment of Sakai while relying a broad statement from Sakai para. 0007 that expresses a general desire to reduce noise and number of parts.  This statement is taken out of context in regard to the explicit disclosure of the FIG. 1 embodiment’s separate housing components.  Therefore, these arguments are not persuasive.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746